Case
Case 2:19-cv-00449-SJF-AKT
     2:19-cv-00449-ADS-AKT Document
                            Document52
                                     42 Filed
                                         Filed06/05/19
                                               05/13/19 Page
                                                         Page11ofof11 PageID #:
                                                                    1 PageID #: 563
                                                                                717


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
 NEW FALLS CORPORATION,

                                                         Plaintiff,
                                                                        Case No. 19-cv-00449
                              -against-                                 (ADS)(AKT)

 SONI HOLDINGS, LLC, KUNAL SONI, ANJALI                                 Hon. Arthur D. Spatt
 SONI, 632 MLK BLVD JR LLC, OM P. SONI, SONI
 CAPITAL RESOURCES, LLC, KANWAL KAPUR,                                  NOTICE OF CROSS-MOTION
 WEANONA HUGIE and RICHARD SPEARS,

                                                      Defendants.
 -----------------------------------------------------------------X


                 PLEASE TAKE NOTICE, that upon the annexed affirmation of Eric J.

        Warner, Esq., dated May 11, 2019, the exhibits annexed thereto, and upon all of

        the pleadings and proceedings had herein, Defendants, Weanona Hugie and

        Richard Spears, will cross-move before the Magistrate Judge A. Kathleen

        Tomlinson, to whom this matter has been referred for recommendation, at the

        courthouse located at 100 Federal Plaza, Central Islip, New York, for an Order:

                         a.       Pursuant to F.R.C.P. Rule 55(c), for an Order vacating default
                                  against Defendants, Weanona Hugie and Richard Spears, and
                                  permitting Defendants to appear in this matter; and

                         b.       For such other and further relief as the Court deems just
                                  and proper under the circumstances.


        Dated:           New York, New
                         York May 11, 2019
                                                            LAW OFFICE OF ERIC J. WARNER, LLC
                                                            Attorneys for Defendants, Weanona Hugie
                                                            & Richard Spears
                                                            99 Hudson Street
                                                            Fifth Floor
                                                            New York, New York 10013
                                                            (646) 706-5240
                                                            (646) 706-5113 (fax)


                                                            By:/s/ Eric J. Warner
                                                              Eric J. Warner, Esq.
Case2:19-cv-00449-ADS-AKT
Case 2:19-cv-00449-SJF-AKT Document
                           Document 42-1
                                    52 Filed 06/05/19
                                         Filed 05/13/19Page
                                                        Page2 of 119PageID
                                                              1 of  PageID#:
                                                                           #:718
                                                                              564




                                UNITED STATES DISTRICT
                              COURT EASTERN DISTRICT OF
                              NEW YORK Case No. 19-cv-00449
                                      (ADS)(AKT)


   NEW FALLS CORPORATION.,

                                                                             Plaintiff,

                                          -against-

   SONI HOLDINGS, LLC, KUNAL SONI, ANJALI SONI, 632 MLK BLVD JR LLC,
   OM P. SONI, SONI CAPITAL RESOURCES, LLC, KANWAL KAPUR, WEANONA
   HUGIE and RICHARD SPEARS,

                                                                          Defendants.


               PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
               DEFENDANTS’ APPLICATION TO VACATE OF DEFAULT
                     AND PERMIT DEFENDANTS TO APPEAR




                                                LAW OFFICE OF ERIC J. WARNER, LLC
                                                Attorneys for Defendants, Weanona Hugie
                                                & Richard Spears
                                                99 Hudson Street
                                                Fifth Floor
                                                New York, New York 10013
                                                (646) 706-5240
                                                (646) 706-5113 (fax)


  Eric J. Warner, Esq.,
  Of Counsel & On the Brief
Case2:19-cv-00449-ADS-AKT
Case 2:19-cv-00449-SJF-AKT Document
                           Document 42-1
                                    52 Filed 06/05/19
                                         Filed 05/13/19Page
                                                        Page3 of 119PageID
                                                              2 of  PageID#:
                                                                           #:719
                                                                              565

                            TABLE OF CONTENTS



TABLE OF AUTHORITIES                                                        ii

PRELIMINARY STATEMENT                                                       1

LEGAL ARGUMENT                                                              5

THE COURT SHOULD VACATE DEFAULT AND PERMIT DEFENDANTS TO APPEAR 5

CONCLUSION                                                                  6




                                        i
Case2:19-cv-00449-ADS-AKT
Case 2:19-cv-00449-SJF-AKT Document
                           Document 42-1
                                    52 Filed 06/05/19
                                         Filed 05/13/19Page
                                                        Page4 of 119PageID
                                                              3 of  PageID#:
                                                                           #:720
                                                                              566


                            TABLE OF AUTHORITIES


  CASES

Davis v. Musler, 713 F.2d 907 (2nd Cir. 1983)…………………………………………..1, 5

Flaks v. Koegel, 504 F.2d 702 (2nd Cir 1974)……………………………………………………....5

Meehan v. Snow, 652 F.2d 274 (2d Cir. 1981)………………………………………..1, 3, 5

Oceanic Trading Corp. v. Vessel Diana, 423 F.2d 1 (2d Cir. 1970)………………………..5

Radack v. Norwegian Am. Line Agency, 318 F.2d 538 (2nd Cir 1963)……….…..………..5


  STATUTES

Federal Rule of Civil Procedure R. 55………………………………………….……....1-3, 5




                                            ii
Case2:19-cv-00449-ADS-AKT
Case 2:19-cv-00449-SJF-AKT Document
                           Document 42-1
                                    52 Filed 06/05/19
                                         Filed 05/13/19Page
                                                        Page5 of 119PageID
                                                              4 of  PageID#:
                                                                           #:721
                                                                              567


                               PRELIMINARY STATEMENT

          The standard to vacate default is that of “good cause.” See F.R.C.P. 55 (c). Furthermore,

 while Default Judgment has not even been entered against Defendants, Weanona Hugie and Richard

 Spears (hereinafter referred to collectively as “Defendants”), it is respectfully submitted that, as set

 forth in detail, supra., even if default judgment had been entered, Defendants fully satisfy the

 standard of vacating a default judgment, namely: (1) meritorious defense; (2) lack of prejudice to

 Plaintiffs; and (3) absence of willful misconduct. See Meehan v. Snow, 652 F.2d 274, 277 (2d Cir.

 1981).

          Surely, if Defendants can demonstrate that they have satisfied the standard for vacation of

 default judgment, they no doubt can demonstrate “good cause,” the vacation of mere default should

 be granted, and they should be permitted to appear in this matter. Indeed, in Davis v. Musler, 713

 F.2d 907, 916 (2nd Cir. 1983), the Second Circuit Court of Appeals held that: “This court has never

 hesitated to reverse the denial of a motion to vacate a default judgment where further fact-finding

 was necessary to ensure that substantial justice was served.” Thus, to the extent that Defendant

 can demonstrate that they have satisfied the standard for vacation of default judgment, surely then

 have they demonstrated the standard of “good cause” for the mere vacation of default.

          As Plaintiffs note, this action was commenced by the filing of the Amended Summons and

 Amended Complaint on January 26, 2019. A copy of the Amended Summons and Amended

 Complaint is annexed to Plaintiffs’ papers as Exhibit “A.”

          Plaintiffs allege that Defendant Hugie was served with a copy of the Amended and

 Complaint on March 21, 2019 through a Mr. Justin Zappia, whom Plaintiffs claim is a “person

 authorized to accept service at [Hugie’s] place of business.” See Paragraph 6 to Plaintiffs’

 Affirmation of Counsel in Support of Plaintiffs’ Motion for Default Judgment.

          While it remains unclear if the aforementioned service is proper service as to the individuals

 Defendant Hugie, Ms. Hugie has since retained the services of this firm to represent her in this

                                                     1
Case2:19-cv-00449-ADS-AKT
Case 2:19-cv-00449-SJF-AKT Document
                           Document 42-1
                                    52 Filed 06/05/19
                                         Filed 05/13/19Page
                                                        Page6 of 119PageID
                                                              5 of  PageID#:
                                                                           #:722
                                                                              568

 matter only a little over one (1) month after the purported March 21, 2019 service upon an individual

 with no apparent relation to this action, who, by Plaintiffs’ own admission is only seemingly

 authorized to accept service at Ms. Hugie’s “place of business” and not necessarily on behalf of

 Ms. Hugie individually. Id.

        To be sure, Plaintiffs’ allegations of some sort of fraudulent notarization are also dubious at

 best and seem to be oddly concerned about the expiration of Ms. Hugie’s notary commission as

 displayed by her notary stamp. See Plaintiffs’ Amended Complaint affixed to Plaintiffs’ moving

 papers, paras 58 & 64.

        As Plaintiffs’ allegations of fraud against Ms. Hugie are not alleged with even a scintilla of

 specificity or particularity, it is respectfully submitted that Ms. Hugie possesses a strong defense of

 the merits against the allegations which oddly appear to sound in “fraudulent notarization,” which,

 respectfully, in itself, demonstrates that good cause has been shown for the vacation of default under

 F.R.C.P. 55(c).

        Further, it is wholly unclear what prejudice Plaintiffs would suffer by permitting Ms. Hugie

 to appear in this matter when only slightly over one (1) month has past and when it does not even

 appear, by Plaintiffs’ own admission, that she was even properly served. See Paragraph 6 to

 Plaintiffs’ Affirmation of Counsel in Support of Plaintiffs’ Motion for Default Judgment.

 Moreover, the facts that Ms. Hugie is now seeking to vacate default and cross-moving against

 Plaintiffs’ attempt to summarily have a default judgment entered respectfully demonstrate that Ms.

 Hugie’s default is in no way acting with any willful misconduct or indifference.

        The foregoing analysis also respectfully applies to Defendant Spears whom Plaintiffs

 similarly concede: “was served with a copy of the Amended Summons and Amended Complaint

 by process server on March 26, 2019 by delivery to a Renda Mclurkin, a person purportedly

 authorized to accept service at his place of business.” See Paragraph 7 to Plaintiffs’ Affirmation of

 Counsel in Support of Plaintiffs’ Motion for Default Judgment. Here, not only was purported

 service upon Mr. Spears only very recently effectuated, but it is unclear whether this Renda
                                                    2
Case2:19-cv-00449-ADS-AKT
Case 2:19-cv-00449-SJF-AKT Document
                           Document 42-1
                                    52 Filed 06/05/19
                                         Filed 05/13/19Page
                                                        Page7 of 119PageID
                                                              6 of  PageID#:
                                                                           #:723
                                                                              569

 Mclurkin was in any way a proper agent to accept service on behalf of Mr. Spears as an individual.

 Moreover, with all due respect to this Court and my adversary, the allegations against Mr. Spears

 are seemingly as meritless as those alleged against Ms. Hugie for purported improper notarization.

        Indeed, Plaintiffs assert that Mr. Spears had “signature authority on bank accounts belonging

 to the said Defendant. . . .” See Paragraph 60 to the Amended Complaint. Plaintiff conclusorily

 allege that Mr. Spears: “perpetrated numerous frauds to perpetrate the fraudulent schemes.” Id.

 The Amended Complaint then appears to conclusorily allege that Mr. Spears, the mere property

 manager of one of Plaintiffs’ Newark New Jersey properties, then somehow directed Ms. Hugie to

 engage in fraudulent notarization. Id. at Para 61. These allegations also place into question this

 Court’s personal jurisdiction over these New Jersey residents, who, at all relevant times, have

 resided and worked in New Jersey.

        Mr. Spears also respectfully meets the standard for the vacation of default judgment, which

 has not yet even be entered, in that his appearance now (slightly over a month after questionable

 service was purportedly made upon an individual who is not Mr. Spears and who has no apparent

 relation to this litigation and questionable authority to accept service upon Mr. Spears as an

 individual) will surely not prejudice Plaintiffs. Furthermore, Mr. Spears present vigorous attempt

 to appear in this matter, like Ms. Hugie, despite the questionable efficacy of the service of process

 on individuals who likely did not even have authority to accept service upon Ms. Hugie or Mr.

 Spears, also respectfully shows the absence of malice.

        Thus, while default judgment has not even been entered against the Defendants in this

 matter, these Defendants respectfully already satisfy the three-prong standard for the vacation of

 default judgment – (1) possession of a meritorious defense; (2) lack of prejudice to Plaintiff; and,

 (3) the absence of malice. See Meehan v. Snow, 652 F.2d 274 (2d Cir. 1981). Surely then must

 these Defendants be found to also satisfy the less stringent standard of “good cause” for the vacation

 of default under F.R.C.P 55 (c).

        Respectfully, it is not even clear, should this Court vacate these two (2) Defendants, how
                                                   3
Case2:19-cv-00449-ADS-AKT
Case 2:19-cv-00449-SJF-AKT Document
                           Document 42-1
                                    52 Filed 06/05/19
                                         Filed 05/13/19Page
                                                        Page8 of 119PageID
                                                              7 of  PageID#:
                                                                           #:724
                                                                              570

 Plaintiffs will survive a Motion to Dismiss as to these two (2) Defendants. Accordingly, it is

 respectfully submitted that Default should be vacated as to Defendants Hugie and Spears and that

 said Defendants should be permitted to appear.




                                                  4
Case2:19-cv-00449-ADS-AKT
Case 2:19-cv-00449-SJF-AKT Document
                           Document 42-1
                                    52 Filed 06/05/19
                                         Filed 05/13/19Page
                                                        Page9 of 119PageID
                                                              8 of  PageID#:
                                                                           #:725
                                                                              571

                                   LEGAL ARGUMENT

     THE COURT SHOULD VACATE DEFAULT AS TO DEFENDANTS HUGIE AND
           SPEARS AND PERMIT THEM TO APPEAR IN THIS MATTER.

        Despite to Plaintiffs’ conclusorily claims to the contrary, Pursuant to Rule 55 of the Federal

 Rules of Civil Procedure, this Court should respectfully find good cause to vacate default against

 Defendants WEANONA HUGIE and RICHARD SPEARS. As set forth above in detail, the

 aforementioned Defendants respectfully already satisfy the standard for vacation of default

 judgment, so they surely satisfy the good cause standard for the vacation of default under the Rule

 55 Good Cause standard

        In Davis v. Musler, 713 F.2d 907, 916 (2nd Cir. 1983), the Second Circuit Court of Appeals

 held that: “This court has never hesitated to reverse the denial of a motion to vacate a default

 judgment where further fact-finding was necessary to ensure that substantial justice was served.

 E.g., [Flaks v. Koegel, 504 F.2d 702 (2nd Cir 1974)]; Oceanic Trading Corp. v. Vessel Diana, 423

 F.2d 1 (2d Cir. 1970); Radack v. Norwegian Am. Line Agency, 318 F.2d 538 (2nd Cir 1963).

        The Davis court continued that: "The extreme sanction of a default judgment must remain

 a weapon of last, rather than first, resort", Meehan v. Snow, 652 F.2d 274, 277 (2d Cir. 1981),

 which should only be imposed "upon a serious showing of willful default." Davis, supra., 713

 F.2d at 916.

        Respectfully, if this Circuit has been reluctant to see litigation summarily disposed of

 through the entry of default judgment, then so too should any default be vacated under the far less

 stringent standard applicable to the vacation of default – namely good cause. See F.R.C.P 55 (c).

 The facts of this matter respectfully warrant such relief.

        Respectfully, it is not even clear, should this Court vacate these two (2) Defendants, how

 Plaintiffs will survive a Motion to Dismiss as to these two (2) Defendants. Plaintiffs’ allegations

 of purported fraud in the means that documents were notarized lack any cognizable particularity

 or specificity, and it seems that Plaintiffs have personal jurisdiction issues with respect to these

                                                   5
Case 2:19-cv-00449-ADS-AKT
Case 2:19-cv-00449-SJF-AKT Document
                           Document52
                                    42-1Filed 06/05/19
                                           Filed 05/13/19Page 109ofof11
                                                           Page       9 PageID
                                                                        PageID #:
                                                                               #: 726
                                                                                  572



                                           CONCLUSION

           For all of the foregoing reasons, it is respectfully requested that the Court should vacate

  default Defendants WEANONA HUGIE and RICHARD SPEARS, deny Plaintiffs’ motion

  for the entry of default in its entirety, permit the aforesaid Defendants to appear in this matter,

  together with such other and further relief as the Court deems just and proper under the

  circumstances.

  Dated:           New York, New York
                   May 11, 2019
                                                          Respectfully submitted,


                                                          LAW OFFICE OF ERIC J. WARNER, LLC
                                                          Attorneys for Defendants, Weanona Hugie
                                                          & Richard Spears
                                                          99 Hudson Street
                                                          Fifth Floor
                                                          New York, New York 10013

                                                          By: /s/ Eric J. Warner
                                                          Eric J. Warner, Esq.




                                                      6
Case 2:19-cv-00449-ADS-AKT
Case 2:19-cv-00449-SJF-AKT Document
                           Document52
                                    42-2Filed 06/05/19
                                           Filed 05/13/19Page 111ofof11
                                                           Page       1 PageID
                                                                        PageID #:
                                                                               #: 727
                                                                                  573

                              CERTIFICATE OF SERVICE


           I HEREBY CERTIFY, that on May 11, 2019, I caused a copy of the within
      NOTICE OF CROSS-MOTION and supporting papers, including defendants’
      MEMORANDUM OF LAW, to be served by ECF, email and/or mail upon:


               VLOCK & ASSOCIATES, P.C
               630 Third Avenue, 18th
               Floor
               New York, New York
               10017

               The Law Offices of Kenneth A.
               Reynolds, Esq., P.C.
               105 Maxess Road,
               Suite 124 Melville,
               New York 11747

              I certify that the foregoing statements made by me are true. I am aware that if
      any of the foregoing statements made by me are willfully false, I am subject to
      punishment.

      Dated:         New York, New York
                     May 11, 2019


                                                            /s/ Eric J. Warner
                                                              Eric J. Warner, Esq.
